Filed 2/9/16 P. v. Velasquez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C079329

         v.                                                                     (Super. Ct. No. 62128110C)

ANNA RITA VELASQUEZ,

                   Defendant and Appellant.


         Appointed counsel for defendant Anna Rita Velasquez has asked this
court to review the record to determine whether there exist any arguable issues on
appeal. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error
that would result in a disposition more favorable to defendant, we will affirm the
judgment.
                                                             I
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)



                                                             1
       On February 6, 2014, defendant and her co-defendants, all of whom were
personally armed, entered the residence of victims Yvette R. and Mason T. Defendant
and her two co-defendants confronted the victims and, through force and fear and over
the course of several hours, took personal property belonging to the victims (including a
car and a truck, personal clothing, and electronics) and left the residence with that
personal property. When defendant and her cohorts were apprehended a short time later,
they were found to be in possession of the stolen property. During the subsequent
booking process at Placer County jail, defendant was found to be in possession of a
usable quantity of methamphetamine.
       Defendant was charged by information with first degree residential burglary (Pen.
Code, § 459 -- count one),1 two counts of home invasion robbery (§ 211 -- counts two
and three), two counts of criminal threats (§ 422 -- counts four and five) two counts of
carjacking (§ 215, subd. (a) -- counts six and seven), two counts of false imprisonment by
violence (§ 236 -- counts eight and nine), grand theft of a firearm (§ 487, subd. (d)(2) --
count ten), bringing drugs into a jail (§ 4573 -- count eleven), possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a) -- count twelve), and
misdemeanor possession of drug paraphernalia (Health & Saf. Code, former § 11364.1,
Stats. 2014, ch. 331, § 9 -- count thirteen). The information alleged a person other than
defendant was present in the residence during commission of count one (§ 667.5, subd.
(c)(21)), defendant acted in concert in the commission of counts two and three (§ 213,
subd. (a)(1)(A)), defendant personally used a firearm in the commission of counts one,
four, five, eight, and nine (§§ 12022.5, subd. (a)), 1203.06, subd. (a)(1), & 667.5, subd.




1      Unspecified statutory references are to the Penal Code.


                                              2
(c)(8)), and defendant personally used a firearm in the commission of counts two, three,
six, and seven (§§ 12022.5, subd. (a), 12022.53, subd. (b)).
       Defendant entered a negotiated plea of no contest to counts two, three, and
eleven and admitted two firearm use enhancements in exchange for a stipulated sentence
of 19 years 4 months in state prison and dismissal of all remaining charges and
allegations.
       The trial court denied probation, sentenced defendant to serve 19 years 4 months
in prison as stipulated, and dismissed the balance of charges and allegations against her
on the People’s motion. The court imposed a $10,000 restitution fine (§ 1202.4), a
$10,000 parole revocation fine, stayed pending successful completion of parole
(§ 1202.45), a $120 criminal offense fee (§ 1465.8), and a $90 criminal conviction
assessment (Gov. Code, § 70373), and awarded defendant 468 days of presentence
custody credit (407 actual days plus 61 days of conduct credit).
       Defendant filed a timely notice of appeal.
                                             II
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                              3
                                    /s/
                         HOCH, J.



We concur:



          /s/
HULL, Acting P. J.



         /s/
DUARTE, J.




                     4